DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the patent application 16/435,784 originally filed on June 10, 2019. Claims 1-20 are presented for examination. Claims 1, 8, and 15 are independent.

Information Disclosure Statement
The Information Disclosure Statement filed on February 10, 2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 on October 7, 2019. This application claims foreign priority of IN201841026850 of Republic of India, filed July 18, 2018.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “a device” (i.e. a machine), claim 8 is directed to “a non-transitory computer-readable medium” (i.e. a machine), and claim 15 is directed to “a method” (i.e. a process), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”
However, the claims are drawn to an abstract idea of “providing learning services” in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion).
Regardless, the claims are reasonably understood as “mental processes” which require the following limitations: “receiving data that includes one or more of: 
media data that includes video streaming data, voice data, or image data, 
educational data associated with educational courses and subject matter included in the educational courses, or 
Internet of Things (IoT) data; 
pre-processing the data to generate pre-processed data; 
generating one or more models based on the pre-processed data; 
optimizing parameters for the one or more models; 
validating the one or more models, based on optimizing the parameters for the one or more models, to generate one or more validated models; 
utilizing the one or more validated models to determine recommendations for learning services; and 
causing at least one of the learning services to be implemented based on the recommendations for the learning services.” 
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a device,” “one or more memories,” “one or more processors,” “one or more IoT devices,” and “a non-transitory computer-readable medium,” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “providing learning services,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a device,” “one or more memories,” “one or more processors,” “one or more IoT devices,” and “a non-transitory computer-readable medium,” are claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements, Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”
In addition, dependent claims 2-7, 9-14, and 16-20 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 2-7, 9-14, and 16-20 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to independent claims 1, 8, and 15. 
Therefore, claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6-9, 11, 12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bruckner et al. (hereinafter “Bruckner,” US 2019/0147760) and Nguyen et al. (hereinafter “Nguyen,” US 2019/0042887).
Regarding claim 1, and substantially similar limitations in claims 8, 9, 15, and 16, Bruckner discloses a device, comprising: 
one or more memories (see Bruckner Fig. 5, memory devices 510); and 
one or more processors, communicatively coupled to the one or more memories (see Bruckner Fig. 5, showing processors 508 communicatively coupled to the memory devices 510), to: 
receive media data from one or more streaming devices (Bruckner [0024], “the media usage data 130 may indicate media (e.g., books, articles, digital media, etc.) accessed by the user 102 from physical repositories such as a public or school library and/or from online sources,” substantially similar claims 8 and 15 further specify that the media includes “one or more of video streaming data, voice data, or image data,” which is also disclosed in Bruckner [0024]); 
receive educational data from one or more server devices (Bruckner [0021], “additional inputs may include data pertaining to the user's 102 learning habits, which may be stored in and accessible from one or more datastores 124. Such data may include, without limitation… historical educational assessment data 128,” substantially similar claims 8 and 15 further specify that the educational data is associated with “educational courses and subject matter included in the educational courses,” which is also disclosed in Bruckner [0021]); 
receive Internet of Things (IoT) data from one or more IoT devices (Bruckner [0021], “The additional inputs may also include biometric data 132 captured by one or more biometrics modules 112”; also Bruckner [0025], “the biometric data 132 may be provided as an input to the machine learning model 110. The biometric data 132 may be captured by a variety of devices including, without limitation, wearable devices, cameras, microphones, and other sensors”); 
…
determine, based on the one or more validated machine learning models, recommendations for learning services that are synchronized (Bruckner Abstract, “utilizing a cognitive machine learning model to customize content to enhance a user's comprehension of the content are disclosed herein. The machine learning model may receive a baseline user profile for a user and various other data including, for example, social media data, biometric data, and processed speech data as inputs, and may generate a customized user profile for the user based on the received inputs. The customized user profile may then be used to customize content to obtain customized content for the user designed to enhance the user's comprehension.”); and 
cause at least one of the learning services to be implemented based on the recommendations for the learning services (Bruckner Abstract, “utilizing a cognitive machine learning model to customize content to enhance a user's comprehension of the content are disclosed herein. The machine learning model may receive a baseline user profile for a user and various other data including, for example, social media data, biometric data, and processed speech data as inputs, and may generate a customized user profile for the user based on the received inputs. The customized user profile may then be used to customize content to obtain customized content for the user designed to enhance the user's comprehension,” once obtained, the customized content is “implemented” to enhance the user’s comprehension).
Bruckner may not explicitly teach every limitation of pre-process the media data, the educational data, and the IoT data to generate pre-processed data; generate one or more machine learning models based on the pre-processed data; optimize parameters for the one or more machine learning models; validate the one or more machine learning models, based on optimizing the parameters for the one or more machine learning models, to generate one or more validated machine learning models.
Bruckner does teach utilizing a cognitive machine learning model to customize content (Bruckner Abstract). However, Bruckner does not disclose details of how the data for the machine learning model is processed, or how the machine learning model is optimized and validated.
Nguyen discloses pre-process the media data, the educational data, and the IoT data to generate pre-processed data (Nguyen [0034], “Data retrieval module 146 is operable to retrieve training data from data management system 180, perform preprocessing of training data and provide training data to training management system 110.”); generate one or more machine learning models based on the pre-processed data (Nguyen [0021], “Embodiments of model building systems may include hyper parameter tuning of machine learning models. More particularly, embodiments provide systems for parallel fetching and preprocessing of training data and parallel training of models using a plurality of training systems.”); optimize parameters for the one or more machine learning models (Nguyen [0053], “Modelling system 100 can fetch in parallel the various data source records as well as train the model and hyper parameter tune the model. Modelling system 100 can train multiple models using different tuning parameters to optimize the predictive performance of the model.”); validate the one or more machine learning models, based on optimizing the parameters for the one or more machine learning models, to generate one or more validated machine learning models (Nguyen [0066], “during training, each model may be trained using 9 folds (i.e., 900,000 items) and then validated using the tenth fold”).
Nguyen is analogous to Bruckner, as both are drawn to the art of machine learning models. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Bruckner, to include pre-process the media data, the educational data, and the IoT data to generate pre-processed data; generate one or more machine learning models based on the pre-processed data; optimize parameters for the one or more machine learning models; validate the one or more machine learning models, based on optimizing the parameters for the one or more machine learning models, to generate one or more validated machine learning models, as taught by Nguyen, in order to yield better predictions (Nguyen [0025]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 2, and substantially similar limitations in claims 11 and 17, Bruckner does not explicitly teach that the one or more processors, when pre-processing the media data, the educational data, and the IoT data, are to: apply one or more pre-processing techniques to the media data, the educational data, and the IoT data to generate the pre-processed data, the one or more pre-processing techniques including one or more of: a data cleansing technique, a data reduction technique, a data transformation technique, or a feature extraction technique.
Nguyen discloses that the one or more processors, when pre-processing the media data, the educational data, and the IoT data, are to: apply one or more pre-processing techniques to the media data, the educational data, and the IoT data to generate the pre-processed data, the one or more pre-processing techniques including one or more of: a data cleansing technique, a data reduction technique, a data transformation technique, or a feature extraction technique (Nguyen [0063], “The data retrieval modules 146 may also perform other preprocessing (e.g., data cleaning), such as eliminating highly correlated variables, converting columns of data that contain numeric data in some rows and alphabetical data in other rows into two columns of data such that one column is all numeric and the other column is all alphabetical data, converting all null values to 0, etc.”).
Nguyen is analogous to Bruckner, as both are drawn to the art of machine learning models. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Bruckner, to include that the one or more processors, when pre-processing the media data, the educational data, and the IoT data, are to: apply one or more pre-processing techniques to the media data, the educational data, and the IoT data to generate the pre-processed data, the one or more pre-processing techniques including one or more of: a data cleansing technique, a data reduction technique, a data transformation technique, or a feature extraction technique, as taught by Nguyen, in order to yield better predictions (Nguyen [0025]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 6, Bruckner does not explicitly teach that the one or more machine learning models include one or more of: a support vector machine model, a multivariate decision tree model, a genetic model, or a linear regression model.
However, Nguyen discloses that the one or more machine learning models include one or more of: a support vector machine model, a multivariate decision tree model, a genetic model, or a linear regression model (Nguyen [0024], “The modelling system 100 may support multiple machine learning algorithms to train models including, but not limited to, generalized linear regression models (linear, logistic, exponential, and other regression models), decision trees (random forest, gradient boosted trees, xgboost), support vector machines and neural networks.”).
Nguyen is analogous to Bruckner, as both are drawn to the art of machine learning models. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Bruckner, to include that the one or more machine learning models include one or more of: a support vector machine model, a multivariate decision tree model, a genetic model, or a linear regression model, as taught by Nguyen, in order to yield better predictions (Nguyen [0025]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 7, and substantially similar limitations in claim 12, Bruckner and Nguyen discloses that the learning services include one or more of: a learning service that provides a remote classroom, a learning service that provides a presence in learning environment, a learning service that provides a virtual reality avatar-based class environment, a learning service that provides augmented reality applications to supplement learning, a learning service that provides visualization of complex models, objects, and data, or a learning service that provides foreign language immersion (Bruckner [0033], “obtain customized content 140, which may then be presented to the user 102 at block 216 of the method 200. The content 138 may include content that may be presented in environments such as classrooms, lecture halls, meetings, or the like. The content 138 may include text, other visual content (e.g., tables, diagrams, charts, pictures, video, etc.), or the like that may be capable of being presented to the user 102 via the client application executing on the user device 104, for example. The content 138 may further include auditory content such a lecturer's speech, speech associated with the user 102, speech associated with other users within the environment”).

Claims 3, 4, 13, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bruckner, Nguyen, and Prorock (US 6,483,812).
Regarding claim 3, and substantially similar limitations in claims 13 and 18, Bruckner and Nguyen does not explicitly teach that the one or more processors, when pre-processing the media data, are to: parse the media data to obtain a streaming topology for the media data; identify frames in the streaming topology; and convert the frames into recommended media data, the recommended media data being included in the pre-processed data.
However, Prorock discloses that the one or more processors, when pre-processing the media data, are to: parse the media data to obtain a streaming topology for the media data; identify frames in the streaming topology; and convert the frames into recommended media data, the recommended media data being included in the pre-processed data (Prorock col. 3 lines 1-16, “the plurality of routing information frames are analyzed and parsed, thereby yielding interconnected topology data”; also Prorock col. 9 lines 5-36, “Application 502 first identifies and captures token ring frames from input stream 504… This topology data may be obtained by extracting and analyzing RIFs within the collected frames and then parsing the resulting information in preparation for conversion into programming language data objects. This topology data is then parsed and stored by application 502 into data objects 508.”).
Prorock is analogous to Bruckner and Nguyen, as both are drawn to the art of computer networks. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Bruckner and Nguyen, to include that the one or more processors, when pre-processing the media data, are to: parse the media data to obtain a streaming topology for the media data; identify frames in the streaming topology; and convert the frames into recommended media data, the recommended media data being included in the pre-processed data, as taught by Prorock, in order to efficiently extract data from network transmission frames (Prorock col. 4 lines 41-49). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 4, and substantially similar limitations in claims 14 and 19, Bruckner and Nguyen does not explicitly teach that the one or more processors, when pre-processing the media data, are to: perform segmentation and feature extraction on the media data to identify frames in the media data; determine relationships between the frames in the media data; and identify recommended media data based on the relationships between the frames, the recommended media data being included in the pre-processed data.
However, Prorock discloses that the one or more processors, when pre-processing the media data, are to: perform segmentation and feature extraction on the media data to identify frames in the media data; determine relationships between the frames in the media data; and identify recommended media data based on the relationships between the frames, the recommended media data being included in the pre-processed data (Prorock col. 3 lines 1-16, “the plurality of routing information frames are analyzed and parsed, thereby yielding interconnected topology data”; also Prorock col. 9 lines 5-36, “Application 502 first identifies and captures token ring frames from input stream 504. In a preferred embodiment of the method and system of the present invention, application 502 contains a filtering mechanism utilized to identify a given frame as containing necessary routing information. This filtering mechanism will therefore cause application 502 to avoid collecting unneeded or redundant frames. Then, in accordance with the method and system of the present invention, application 502 then iterates through the collected frames and extracts information related to network topology (token ring segment identification numbers and bridge identification numbers, for example). This topology data may be obtained by extracting and analyzing RIFs within the collected frames and then parsing the resulting information in preparation for conversion into programming language data objects. This topology data is then parsed and stored by application 502 into data objects 508.”).
Prorock is analogous to Bruckner and Nguyen, as both are drawn to the art of computer networks. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Bruckner and Nguyen, to include that the one or more processors, when pre-processing the media data, are to: perform segmentation and feature extraction on the media data to identify frames in the media data; determine relationships between the frames in the media data; and identify recommended media data based on the relationships between the frames, the recommended media data being included in the pre-processed data, as taught by Prorock, in order to efficiently extract data from network transmission frames (Prorock col. 4 lines 41-49). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claims 5, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bruckner, Nguyen, and Klinnert et al. (hereinafter “Klinnert,” US 2014/0172758).
Regarding claim 5, and substantially similar limitations in claims 10 and 20, Bruckner and Nguyen does not explicitly teach that the one or more processors, when generating the one or more machine learning models based on the pre-processed data, are to: utilize a classification technique, a clustering technique, and a decision tree analysis on the pre-processed data to generate the one or more machine learning models.
However, Klinnert discloses that the one or more processors, when generating the one or more machine learning models based on the pre-processed data, are to: utilize a classification technique, a clustering technique, and a decision tree analysis on the pre-processed data to generate the one or more machine learning models (Klinnert [0015], “The learning component 32 implements a machine learning algorithm to process the switch event data received from the NILM processing unit 18 to identify switching event times that are "typical" or "normal". Examples of algorithms that may be implemented in the learning module 24 include Cluster Analysis, Artificial Neural Networks, Support Vector Machines, k-Nearest Neighbors, Gaussian Mixture Models, Naive Bayes, Decision Tree, RBF classifiers and the like. A data pre-processor 36 may be implemented in the processing system for preparing and filtering the switching data for the learning component to eliminate data that could produce misleading results.”).
Klinnert is analogous to Bruckner and Nguyen, as both are drawn to the art of machine learning. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Bruckner and Nguyen, to include that the one or more processors, when generating the one or more machine learning models based on the pre-processed data, are to: utilize a classification technique, a clustering technique, and a decision tree analysis on the pre-processed data to generate the one or more machine learning models, as taught by Klinnert, because it applies known machine learning data processing techniques to a known device, method, or product ready for improvement to yield predictable results. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Canter et al. (US 2016/0358489) Dynamic learning supplementation with intelligent delivery of appropriate content
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SA/Examiner, Art Unit 3715      

/Robert P Bullington, Esq./Primary Examiner, Art Unit 3715